When there are two equally reasonable inferences that may be drawn from uncontroverted facts and the Commission has adopted one of them, I wonder if we are justified in vacating the Commission's decision simply because we prefer the other — and it is a jurisdictional question?
A recent decision of the Supreme Court of the United States has these statements upon the question:
"And the Deputy Commissioner's findings as to jurisdiction are entitled to great weight and will be rejected only where there is apparent *Page 114 
error. * * * The propriety of that inference, of course, is vital to the validity of the order subsequently entered. * * * If supported by evidence and not inconsistent with the law, the Deputy Commissioner's inference that an injury did or did not arise out of and in the course of employment is conclusive. No reviewing court can then set aside that inference because the opposite one is thought to be more reasonable; nor can the opposite inference be substituted by the court because of a belief that the one chosen by the Deputy Commissioner is factually questionable. * * * Even if such an inference be considered more legal than factual in nature, the reviewing court's function is exhausted when it becomes evident that the Deputy Commissioner's choice has substantial roots in the evidence and is not forbidden by the law." Cardillo v. LibertyMutual Ins. Co., 330 U.S. 469, 67 S. Ct. 801, at page 807.
In Norris v. Industrial Commission, 90 Utah 256,61 P.2d 413, we laid down certain rules for reversing the Commission. At page 261 of 90 Utah, at page 415 of 61 P.2d, we find among them this:
"* * * (e) precludes any other explanation or hypothesis as being more or equally as reasonable * * *."
The prevailing opinion in this case takes the view that when Seashore sent his son and Rosenbaum on the job he did so intending to aid Sholty complete the latter's job. In other words, Seashore was acting as Sholty's agent in obtaining employees for the latter. It seems to me that such an inference from the facts is a failure to recognize human nature.
Seashore was the prime contractor and directly responsible to the county for the completion of the painting. When he discovered that his subcontractor was not performing, he realized that his own responsibility was being jeopardized. He contacted Sholty to see if matters could not be pushed along. Sholty was unable to proceed, so he said Seashore: "If you can get it finished," etc. "You" refers to Seashore, not Sholty. When Seashore reported the matter to his son, he said "we" had better finish the job — that Sholty had said to go ahead and he would pay for it. I see nothing in these statements that indicate that Sholty had in mind when he addressed Seashore: *Page 115 
"If you'll get me sufficient employees to do the job I'll proceed."
Certainly if he invited Seashore to get him, Sholty, employees to proceed, it was rather superfluous that he would also promise his agent Seashore that he Sholty would pay his own employees. That would be assumed — that he would pay anyone working for him — but if he had in mind that Seashore was to take the responsibility for the job, naturally he would volunteer to pay Seashore's employees. By that promise he assumed pay responsibility to another's employees. The Commission had the right to take as true the statement that is attributed to Sholty to this effect: "I'll pay your men." "Your" refers to Seashore's men. Sholty invited Seashore to take over. That is why he promised to pay Seashore's men. Seashore was looking after his own responsibilities not Sholty's. The latter's could be settled later.
Of course, the continuance of Sholty, after the accident, of the balance of the contract gives a foundation for a legalistic form of reasoning that Seashore was not acting for himself in sending his son and Rosenbaum on the job, but: Put yourself in the prime contractor's position of responsibility to the county and, finding that your responsibility was being jeopardized, is it likely that you would measure your efforts to protect yourself by such a roundabout legalistic form of reasoning? You'd probably act for yourself first and then figure out the effect afterward, especially if what you were doing met the approval of the other contracting party. These parties were not lawyers appraising their own conduct as past events and in the light of their knowledge of the intricacies of legal principles. I am of the opinion that their actions were rather natural and in line with what they thought was an agreeable way of settling a bad situation. Adjustments could follow, at that time it was: Get the job done — protect Seashore, not Sholty. *Page 116